Title: To Thomas Jefferson from Stephen Cathalan, Jr., 22 September 1804
From: Cathalan, Jr., Stephen
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Marseilles 22 September 1804
               
               I Beg you to excuse me for my interrupting you of the important affairs, which employs your whole time for the happiness, & welfare of your Country, in your high Station as President, to deposit in your Bosom, what I have experienced lately from one Wm. Baker of Boston, who is so much concerned in the forged Sea papers of the Ship Pomona, Captn. Ths. Lewis was Supplied, with at Barcelona in the year 1802.—I have sent Wm. Baker’s Calumnious letter to me, in original with my vindication against it & proper vouchers in Support of the Same; begging to present you a report of the whole, and if my Conduct, as I dare say, & hope, is without Blemish, to ask from your Justice a Satisfactory, and public reparation against him, in Behalf of my public & private Character, so much injured.
               It is not now, as to the Honble. President, but as to my Constant & Respectable Friend, Since I had the honor of being acquainted with you, Sir, in 1787, that I address this letter, and that I will enter with you into further details, on what I suffered Since July 1801; before there was not any Jealousy existing here, I enjoyed as Consul, and as Merchant the Confidence of the few Americans Merchts. & Captns. who came here, weither Consigned to me, or to other Houses. I made my Study to defend the American property taken by the French Privateers, and on 22 prizes carried into the ports of the Mediterranean, I succeeded to wain three (one of them against Lucien Bonaparte) and two others besides from New York, which I had orders to Compromise for frs. 25000. each, I concluded for f 15000. deducting on it what would be missing on their vessels & Cargoes, the others were Condemned in pursuance of the, then existing laws of France, being impossible for me to prevent it after a vigorous defense from my Side; for want of Roll of Equipage &c &c—
               Samadet & Cushing arrived in 1801. to establish themselves in this Place, Mr. Isaac Cushing of Boston bearer of letters of introduction to me, they met with a Kind reception from me.—
               I told them that there was to be done enough in this Place, both for them & myself in the American line, without injuring one another by Jealousy, that a Sincere friendship ought to exist between us, and I shewed so well the example that Mr. Cushing was daily at my house, Speaking English with my Daughter, who gave him lessons of the French; the Ship Rebecca belonging to Messrs. Smith & Buckanan of Baltimore arrived here with a very rich Cargo on the 8th July 1801. Mr. Bronough Super Cargo had letters from his owners, and from Mr. Robt. Gilmor for me, and I had previously received large Packets from Messrs. MacKenzie & A Glennie of London for him, both recommending very Strongly Mr. Bronough his Ship, & Cargo to me, we exchanged these respective Letters, & Mr. Bronough employed me to transact his whole affairs. Mr. Samadet who had been established at Leghorn, where the Merchts are Jealous one of the others, used with Mr Cushing, all the Cunning means to obtain that Consignmt from Mr Bronough, under Pretence of a letter* ordering all the Super Cargoes of Messrs. Smith & Buckanan to Consign themselves to that new house in Marseilles.—*they had from Messrs. Debutts & Purviance of Leghorn.
               Bronough was of a very haughty temper & said, he had no orders to receive from any body, and that I was transacting his affairs here. he was ordered to quarantine to begin for 15 days after his Cargo was all landed in the Lazarett, except the Tobacco; which I stored and obtained from the Health Office a report of their resolve, by which such a Ship of 600 Tons with 64 men, saved one month quarantine, wages, provisions & Charges of Carrying in & out of the Lazarett, such heavy Cargo, which may be Calculated to $6000. at least, but this was not all, as at that Epoqua all the imports were to pay the duties ready Cash, when not reexported by the same Ship and landed here; on my official Demand I obtained from the minister of Finances that Cargo to be put into entrepot of the Custom house (which has been established here only one year after) to be reexported by other vessels to Genoa or Leghorn & the Duties to be paid only on what Should be consumed in France, as Since the 1st. day, I told Mr. Bronough his Cargo should answer better in dividing it thus.—
               But in the mean time I was working for the good of the Concerned, Samadet & Cushing, who had nothing to do, were visiting & writing to Bronough, who was in the Lazarett, and they made him such advantageous offers, perhaps to allow him their whole Common. on that Consignment, that on the 20th. July, he wrote me to deliver the 247 Hhds Tobacco to St & Cushing to whom he had Consigned his Ship & Cargo, which I did already but I had with Cushing, after, a warm explanation & since that moment a rupture was the Consequence; they took in their Services one of my Clerks, from that moment mounted their House in the greatest Style with 26 Clerks &ca.; for my part, I remained as I was in my modest way of living, with a resolution of remaining ready to render all the Services, and protection to the Americans here, as Consul & not interfere in their business or managemt. of other houses to whom they might be Consigned to, and I began by Mr Bronough the 1st. then Consigned to S. & Cg., leaving to time & patience to render me Justice & in order matters might not be interpretted by Messrs. Smith & Buckanan as by Jealousy on my Side, I did not advise them of this alteration, but wrote fully on it to Messrs. McKenzie & A Glennie, & Robt. Gilmor—the result was that Samadet & Cushing kept here the whole Cargo, sold the Sugars only after the peace for ½ the amount it was offered to them 4 months before, & after Bronough with the Rebecca’s departure, that it was said they took a Concern in that Sale, which left to the purchasers 16 Thousand Dollars benefit, that they obtained from hand to hand allowances on the outward Cargo, which has been Confirmed by their Clerks after their failure, not only on that one, but on many others they received since when in prosperity, and that had this Cargo remained in my hands 50 Thds. Dollars would have been Saved;—they had so much written over all America to procure Consignments that I foreseeing that too many would glut the market, that I took an opposite measure. I did not write at all or discouraged my particular friends to venture this way—Then arrived at Marseilles Messrs. Ogden Schwartz & Co. from Leghorn, in February 1802. in the Washington Fregate, to establish themselves here, Schwartz had failed at Leghorn, before they followed at a little difference the Style of Samadet & Cg.; both their emissaries Saying to the American arriving I had left off all Business, and was to be superceeded in the Consulate & Confining myself to my duties, and assistance to them in that Capacity;—a Short while after Cushing & Ogden departed for America to obtain my Office, it is to you, my Dr. Sir, I am owing that I have been Continued in it; and at Mr Cushing’s return in this Place in May 1803—he came to my house, bearer of your Kind Compliments & wishes to me & whole family & of the preference you Kindly gave me over my Competitors.
               I forgot all the wrong his house had done me and returned Sincerely his good friend, so much that he Confided me the dreadfull Circumstances of his establishment & would be soon obliged to Stop their payments—which took place on the 6th. July following—I gave him all the disinterested advices in my power & to Console him in his Situation he was daily admitted in my family & often at Dinner—when they had given up their Debts to their Creditors, to be recovered, Mr. Cushing intending to reestablish himself in trade, proposed me last winter to take him in partnership, that he & me would have all the Americans’ affairs (that the house of Schwartz would not stand long &c.) I answered him that I did not like partnerships begining in the name of God & ending too often by the name of the Devil, that Sun Shinning for every body, I prefer to do less business, alone, & growing old, after having lost 4 years time I was Satisfied with one or two Consigments at time to which I might attend to myself, than to a larger number.
               Little while after he proposed to my daughter to marry with her, declaring that since his arrival in 1801. he was in love &c &c; my Daughter Shewed him her Surprise; & that before addressing her abruptly, he ought to have spoken first to her father or mother, but if he should mention any more on the subject, she would beg him, or desire her parents, to discontinue his visits, and Addresses. She informed us of it, but as I was advised Mr Cushing had mentioned since to several persons his projects on her, & Continued to Come in my house, I desired him of not thinking any more, nor to partnership nor to such a Marriage, I positively declaring him that the difference in Religion, & of Nation, for my only Daughter were two unremoveable obstacles, which would dispence me to mention him any others, that my office was always opened to him, but my family could not receive him any more; then he took his leave, he is entered since in partnership with Mr. Gabriac who was appointed before the liquidation of the failure of Samt. & Cushing who have not yet given 5 pr Ct. dividend & will not give 10 pr Ct. to their Creditors, & Since very Serious disputes have arisen between this new house, & that of Schwartz which may be by this time the subjects of Paragraphs in the New York & Boston Gazettes; for my Part I have Confined myself to write as here enclosed to my American Friends—Provided I may Continue to deserve your approbation & of Satisfying the Americans who will Confide me their Interest this way.
               My ambition will be fullfilled & I will not be apprehensive of any Calumnious repports on my Account,—
               But I have too long detained your Patience, & with Joining all my Family’s Respects & best wishes for you I have the honor to be.
               Dear Sir Your most Obedient & Devoted Servant.
               
                  Stephen Cathalan Junr.
               
               
                  P.S. I will take the oath Required by Law, as it will be directed to me, if I can be acknowledged a Citizen of the United states;
                  I would wish it would be in my Power to have the honor of paying you my Respectfull visit, in the U. states, but I hope at Least before next Spring I may Dispatch you my chancor. Julius Oliver as my aide de Camp—
                  I beg your Refference to my Privte. Letter to J. Madison esqr. about the hermitage wine.
               
               
                  S. C. J
               
               
                  I am to the 26th. Sepber. & Beg your Refference to the Inclosed abstract from Tripoly, which is what I can procure hitherto, as official as possible—
               
            